 In the Matter of B. ROYCE AND E. ROYCE,D/B/AYELLOW CAB COM-PANY,EMPLOYERandSHIP SCALERSAND AUTOPAINTERS LOCALUNION No. 1404,BROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERS OFAMERICA, A.F. or L.,PETITIONERCase No. 36-RC-315.Decided January 23, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before R. J. Wiener,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard finds :1.The Employer operates a taxicab business and a public garage inPortland, Oregon. It employs 225 drivers in the operation of its 83taxicabs and 20 employees in the operation of its garage.During the preceding fiscal year, the Employer expended $69,000for parts, tires, and batteries, and $10,000 to $15,000 for new Plymouthautomobiles.All of this equipment, except batteries costing approxi-mately $4,000, originated outside of the State of Oregon.Approximately 3 percent of the Employer's annual gross revenue 1is received from passengers transported across State lines,2 71/2 per-cent from passengers transported to and from the one railroad depotin Portland, 4 percent from passengers transported to and from theGreyhound bus station in Portland, and approximately 1 percent ofits annual gross revenue is received from passengers transported toand from the Portland municipal airport.The Employer has thesole taxi-stand concession at the railroad depot and the sole concessionevery third day at the bus station.,The Employer'srepresentative at the hearing testified that during the precedingfiscal year the Employer received"in excess of$75,000" from the operation of its taxicabs.However, the Employer's annual expenditures above set forth, coupled with the wages paidto 225 drivers over a 12-month period, compels the conclusion that the Employer's annualgross revenue from the operation of its taxicabs is several times greater than$75,000.2 The Employer is licensed by the Interstate Commerce Commission to transport passen-gers from within the State of Oregon to points outside that State.8S NLRB No. 62.282 YELLOW CAB COMPANY283On the basis of these facts and the entire record in the case, we findthat the Employer is engaged in commerce within the meaning of theNational Labor Relations Act .-32.The labor organization involved claims to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the agreement of the parties, we find that allpainters and painters' helpers employed in the Employer's automobilepaint shop constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Ship Scalers and Auto Painters Local Union No. 1404, Brother-hood of Painters, Decorators and Paper Hangers of America, A. F.of L.Taxicabs of Cincinnati,Inc.,82 NLRB 664.